Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In response to an Office action mailed on 02-22-22 ("02-22-22 OA"), the Applicant canceled claims 1 and 3, amended claims 2, 4, 5 and 8 and added new claims 14 and 15 in a response filed on 08/17/2022 ("08-17-22 Response").  
The Applicant amended the title in the 08-17-22 Response. 
Currently, claims 2 and 15 are pending with claims 14, 5, 9, 12, 13 and 15 being independent.


Response to Arguments
Applicant’s amendments to the title have overcome the objection to the specification set forth on page 3 under line item number 1 of the 02-22-22 OA.
Applicant’s cancelation of claim 1 have overcome the 35 U.S.C. 112(b) rejection of claims 1-13 set forth starting on page 3 under line item number 2 of the 02-22-22 oA. 
Applicant’s cancelation of claim 1 and the arguments made starting on page 13 of the 08-17-22 Response have overcome the 35 U.S.C. 103 rejection of claims 1-3 and 5-13 as being unpatentable over '274 Hatakeyama set forth starting on page 5 under line item number 3 of the 02-22-22 OA. 
With respect to the nonstatutory obviousness patenting rejection of claims 1-13 set forth starting on page 10 under line item number 4 of the 02-22-22 OA, the Applicant canceled claim 1 but presented new claim 14 that recites substantially the same scope as that of the canceled claim 1. On page 22 of the 08-17-22 Response, the Applicant appears to request that the nonstatutory obviousness-type double patenting rejection be held in abeyance with the statement of "Applicant will address this rejection when the double patenting is the only remaining issue in this application." Since at least the new independent claim 14 recites substantially the same scope of the now-canceled claim 1 that was rejected under obviousness-type double patenting, obviousness-type double patenting issue still remains in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Independent claim 14, independent claim 5 and its dependent claims 6-8, independent claim 9 and its dependent claims 10 and 11 and independent claims 12, 13 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9, 10, 11, 12, 13, 14, 15, 16, 16 and 5 of the '009 Patent, respectively. Although the conflicting claims are not identical, they are not patentably distinct from each other, because the scope of claims 1, 9, 10, 11, 12, 13, 14, 15, 16, 16 and 5 of the '009 Patent, respectively, is substantially the same as that of the independent claim 14, independent claim 5 and its dependent claims 6-8, independent claim 9 and its dependent claims 10 and 11 and independent claims 12, 13 and 15of the present application.  
Regarding independent claim 14 of the present application, the scope of the independent claim 1 of the '009 Patent is substantially the same as that of the independent claim 14 of the present application as the formula Z-1 of claim 1 of the '009 Patent is an obvious variant of the formula Z-2 and Z-3 of the independent claim 14 of the present application. 
Regarding independent claim 5 of the present application, the scope of the independent claim 9 of the '009 Patent is substantially the same as that of the independent claim 5 of the present application. 
Regarding claim 6 of the present application, the scope of claim 10 is substantially the same as that of claim 6 of the present application.
Regarding claim 7 of the present application, the scope of claim 11 is substantially the same as that of claim 7 of the present application.
Regarding claim 8 of the present application, the scope of claim 12 is substantially the same as that of claim 8 of the present application.

Regarding independent claim 9 of the present application, the scope of the independent claim 13 of the '009 Patent is substantially the same as that of the independent claim 9 of the present application. 
Regarding claim 10 of the present application, the scope of claim 14 is substantially the same as that of claim 10 of the present application.
Regarding claim 11 of the present application, the scope of claim 15 is substantially the same as that of claim 11 of the present application.

Regarding independent claim 12 of the present application, the scope of the independent claim 16 of the '009 Patent is substantially the same as that of the independent claim 12 of the present application.
Regarding independent claim 13 of the present application, the scope of the independent claim 16 of the '009 Patent is substantially the same as that of the independent claim 13 of the present application.
Regarding independent claim 15 of the present application, the scope of the independent claim 5 of the '009 Patent is substantially the same as that of the independent claim 15 of the present application.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 is objected to for depending on a rejected base claim 14, but would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 14 or the base claim 14 is amended to include all of the limitations of claim 2. 
Claim 4 is objected to for depending on a rejected base claim 14, but would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 14 or the base claim 14 is amended to include all of the limitations of claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408)918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/
Primary Examiner, Art Unit 2895
13 September 2022